Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.  Note that, the preliminary amendment filed January 17, 2020, has been entered.    
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an active.
Group II, claim(s) 6-11, drawn to a method of preparing a water-dilution responsive additive.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an additive, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least WO98/16621 in view of WO2004/098767; or WO2004/098767 in view of least WO98/16621 and US2016/03193228.  
During a telephone conversation with James Hoppe on February 9, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO98/16621 in view of WO2004/098767.
‘621 teaches a process for encapsulating a solid detergent using an oil-in-water emulsion and forming a polymer film at the oil/water interface by condensation polymerization.  TAED is the preferred detergent component and the microcapsules formed by the process may be used in liquid formulations such as isotropic or structured detergents.  See Abstract.  The polycondensate is selected from polyamides, polyesters, polyureas, polyurethanes, etc.  See page 5, lines 20-30.  The term polycondensate is used to define all the reaction products possible from the techniques of interfacial polymerization.  Polyamines and diisocyantes and polyisocyanates may be used in the condensation polymerization and suitable amines include ethylenediamine, diethylenetriamine, etc.  See pages 5-9.  
‘621 does not teach the reaction product of a (poly)isocyanate and a polyamine or an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims. 
‘767 teaches a process for the preparation of essential oil microcapsules comprising dissolving a di- or polyisocyanate into an essential oil, emulsifying the 
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to use a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent of the TAED core as taught by ‘621, with a reasonable expectation of success, because ‘767 teaches the use of a polymerization product of a (poly)isocyanate and a polyamine as an encapsulating agent for a detergent additive such as an essential oil in a similar microcapsule product and further, ‘621 teaches the use of polyisocyantes and polyamines in condensation polymerization to form a shell for a microcapsule.  
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to formulate an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘621 in view of ‘767 suggest an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a 
Note that, the Examiner asserts that the broad teachings of ‘621 in view ‘767 would suggest additives having the same encapsulating efficiency as recited by instant claim 5 because ‘621 in view of ‘767 teaches additives containing the same components in the same amounts as recited by the instant claims and further, such an efficiency would flow naturally from the teachings of ‘621 in view of ‘767.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/098767 in view of WO98/16621 and Lant et al (US 2016/0319228).
‘767 is relied upon as set forth above.  However, ‘767 does not teach the use of TAED as an active core or an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims.
‘621 is relied upon as set forth above. 
Lant et al teach a cleaning composition.  See Abstract.  The composition may contain an encapsulate comprising a core, and a shell having an inner and outer surface, said shell encapsulating said core.  The shell may comprise a material such as polyureas, polyurethanes, etc.  The core may be a perfume, a bleaching agent, etc.  See para. 87.   
 It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to use TAED as the core active in the microcapsule taught by ‘767, with a reasonable expectation of success, because ‘621 teaches the encapsulation of TAED in a similar microcapsule used in detergent/cleaning 
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to formulate an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘767 in view of ‘621 and Lant et al suggest an additive containing an active which is tetraacetyl ethylenediamine encapsulated in a polymerization product of a (poly)isocyanate and a polyamine as recited by the instant claims.
Note that, the Examiner asserts that the broad teachings of ‘767 in view of ‘621 and Lant et al would suggest additives having the same encapsulating efficiency as recited by instant claim 5 because ‘621 in view of ‘767 teaches additives containing the same components in the same amounts as recited by the instant claims and further, such an efficiency would flow naturally from the teachings of ‘767 in view of ‘621 and Lant et al.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 7, 2022